 
 
 
 
                                                                                                        EXHIBIT
10.1
 
 


EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement") is entered into as of April 3, 2009, by
and between The Majestic Star Casino, LLC ("Employer" or the “Company”) and
Michael Darley ("Executive").


1.  
Employment.  Employer hereby employs Executive, and Executive hereby accepts
employment by the Employer, as Executive Vice President and Chief Operating
Officer for the Company, and agrees to perform such executive, managerial and
administrative duties, commensurate with Executive's position, as Employer may
specify from time to time, during the Specified Term (defined below).

 
2.  
Effective Date; Specified Term.  Except as otherwise provided herein, this
Agreement shall be effective as of April 3, 2009 (“Effective Date”).  Subject to
earlier termination as provided herein, the Company shall retain Executive and
Executive shall serve in the employ of the Employer for a period commencing at
the Effective Date and extending through and including May 1, 2010 ("Specified
Term").  If either party to this Agreement chooses not to renew or extend the
terms and conditions of this Agreement, which renewal or extension shall be set
forth in writing, but Executive remains employed after the Specified Term, then
Executive’s employment with Employer may continue on an at-will basis and no
paragraph, section, duty or obligation appearing in this Agreement shall be
binding on the parties except paragraphs 6, 7, 8, 9, 14, 15, 16, 17, 18, 19, 20,
21 and 23.

 
3.  
Compensation.

 
a.  
Base Salary. From January 1, 2009 through the end of the Specified Term, in
consideration of the performance by Executive of Executive's obligations
hereunder to Employer, Employer shall pay Executive an annual base salary ("Base
Salary") of Four Hundred Thousand Dollars ($400,000).  The Base Salary shall be
payable in accordance with the payroll practices of Employer as in effect from
time to time for Employer's executives.  The Base Salary shall be reviewed
annually, exclusively by Employer, and any increase thereto shall be in
Employer’s sole discretion.

 
b.  
Bonus Compensation.  Executive shall be entitled to participate in Employer’s
discretionary bonus or incentive plan as formulated from time to time by
Employer’s Board of Directors in its sole and absolute discretion.  Such program
is primarily based on achievement of EBITDA goals and Executive's
performance.  The target bonus for Executive will be forty percent (40%) of the
actual Base Salary paid to Executive during the bonus plan year, and based on
the Employer's bonus program in effect at that time ("Bonus Compensation").
Should the Company adopt an Executive Incentive Plan and Executive elects to
participate in such plan, Executive must waive in writing any right he may have
to Bonus Compensation for 2009 pursuant to the discretionary bonus plan.

 

 
1

--------------------------------------------------------------------------------

 



 
c.  
Executive Benefit Programs.  From January 1, 2009 through the end of the
Specified Term, Executive shall be entitled to participate in all of Employer's
benefit plans ("Plans") as are generally made available from time-to-time to
Employer's executives, subject to the terms and conditions of such plans, and
subject to Employer's right to amend, terminate, or take other similar actions
with respect to such plans.  To the extent such Plans include life insurance,
the Company agrees to provide life insurance on terms and conditions no less
favorable than similarly situated executives. Executive shall receive a maximum
reimbursement of five thousand dollars ($5,000.00) per calendar year for
unreimbursed medically necessary expenses incurred in the same calendar year and
submitted in accordance with Employer’s expense reimbursement procedures.

 
d.  
Business Expense Reimbursements.  Pursuant to Employer’s expense reimbursement
policies then in effect, and upon timely submission of appropriate documentation
to Employer, Employer shall pay or reimburse Executive for all reasonable
out-of-pocket expenses, including travel and training, Executive incurs from
January 1, 2009 through the end of the Specified Term in the course of
performing Executive's duties under this Agreement.

 
e.  
Vacation.  As of the January 1, 2009, Executive shall be entitled to vacation as
outlined in the prevailing Corporate Policy Manual for Corporate Executives.

 
4.  
Extent of Services.  Executive agrees that the duties and services to be
performed by Executive shall be performed exclusively for Employer.  Executive
further agrees to perform such duties in an efficient, trustworthy, lawful, and
businesslike manner.  Executive agrees not to render to others any service of
any kind whether or not for compensation, or to engage in any other business
activity whether or not for compen­sation, that is similar to or conflicts with
the performance of Executive's duties under this Agreement, without the prior
written approval of Employer’s President and Chief Executive Officer.

 
5.  
Policies and Procedures.  In addition to the terms herein, Executive agrees to
be bound by Employer's policies and procedures, including drug testing and
background checks, as may be established or amended by Employer in its sole
discretion from time to time.  In the event the terms in this Agreement conflict
with Employer's policies and procedures, the terms herein shall take precedence.

 
6.  
Licensing Requirements.  Executive acknowledges that Employer is engaged in a
business that is or may be subject to and exists because of privileged licenses
issued by governmental authorities in various jurisdictions in which Employer
and its parents, subsidiaries, affiliates, and joint ventures (collectively
“Employer Group”) are engaged in or have applied to engage in, or during the
Specified Term, may apply to engage in business.  Executive shall apply for and
obtain any license, qualification, clearance, or approval that shall be
requested or required of Executive by any regulatory authority

 

 
2

--------------------------------------------------------------------------------

 

having jurisdiction over Employer or Employer Group.  Additionally, Executive
shall timely prepare and submit to Employer all background information forms and
other documents required pursuant to Employer’s Gaming Compliance Program.  Any
and all costs associated with license qualifications, clearances or approvals
shall be paid by the Employer.
 
7.  
Failure to Satisfy Licensing Requirement.  If Executive fails to satisfy any
licensing requirement referred to in paragraph 6 above, or if any governmental
authority directs the Employer to terminate any relationship it may have with
Executive, or if Employer shall determine, in Employer's sole and exclusive
judgment, that Executive was, is or might be involved in, or is about to be
involved in, any activity, relationship(s) or circumstance that could or does
jeopardize the business of Employer or Employer's Group, their reputation or
such licenses, or if any such license is threatened to be, or is, denied,
curtailed, suspended or revoked, this Agreement may be terminated by Employer
and the parties' obligations and responsibilities shall be determined by the
provisions of paragraph 11(a).

 
8.  
Restrictive Covenants.

 
a.  
Competition. Executive acknowledges that, in the course of Executive's
responsibilities hereunder, Executive will form relationships and become
acquainted with certain confidential and proprietary information as further
described herein. Executive further acknowledges that such relationships and
information are and will remain valuable to the Employer and Employer Group and
that the restrictions on future employment as set forth herein are reasonably
necessary in order for Employer and Employer Group to remain competitive in the
gaming industry. Executive agrees that during the period of his/her employment
with the Company and for the twelve (12) month period following termination or
expiration of his employment with the Company for whatever reason he will not
become a stockholder, director, officer, employee or agent of or consultant to
any corporation, partnership or other entity or engage in any business as a sole
proprietor in or act as a consultant to any such entity or otherwise engage,
directly or indirectly, in any enterprise, in each case which competes with or
has a vendor relationship with any business or activity (“Competitor”) engaged
in, or known by Executive to be contemplated to be engaged in, by the Company or
the Employer Group in any county in which the Company or the Employer Group has
gaming operations; provided, that if applicable, restrictions regarding the
state of Nevada shall be limited to those Competitors who have a presence
located on Fremont Street between Main Street and Las Vegas Boulevard.
Competition shall not include the ownership (solely as an investor and without
any other participation in or contact with the management of the business) of
less than one percent of the outstanding shares of stock of any corporation
engaged in any such business, which shares are regularly traded on a national
securities exchange or in an over-the-counter market.  The Company, in its sole
discretion, may waive one or more of the restrictions set forth in this
subparagraph; however, any such waiver must be in writing executed by an
authorized Company representative, and shall be effective only to the extent it
is set forth in writing.  In the event Company agrees

 

 
3

--------------------------------------------------------------------------------

 

to waive one or more of the restrictions in this subparagraph, Executive shall
not be entitled to compensation, if any is due, for the period waived.
 
b.  
Non-solicitation-Customers:  During and for twenty-four (24) months after
Executive’s employment with Employer, the Executive covenants not to:

 
 
 i.
Make known to any third party or use other than in the performance of his/her
duties the names and addresses of any of the customers of Employer or any member
of Employer Group, or any other information or data pertaining to those
customers;

 
 
ii.
Call on, solicit, induce to leave and/or take away, or attempt to call on,
solicit, induce to leave and/or take away, any of the customers of Employer or
Employer Group, either for Executive's own account or for any third party;  or

 
 
iii.
Call on, solicit and/or take away any potential or prospective customer of
Employer or Employer Group, on whom the Executive called or with whom Executive
became acquainted during employment (either before or during the Specified
Term), either for Executive's own account or for any third party.

 
 
c.
Non-Solicitation-Employees and Independent Contractors.   For the twelve (12)
month period immediately following termination of Executive’s employment with
Employer for any reason whatsoever, Executive covenants not to approach or
solicit any employee or independent contractor of Employer or any member of the
Employer Group with a view towards enticing such person to leave the employ or
service of Employer or any member of the Employer Group, or hire or contract
with any employee or independent contractor of Employer or any member of the
Employer Group, without the prior written consent of the Employer, such consent
to be within Employer's sole and absolute discre­tion.

 
 
d.
Confidentiality.  Executive covenants and agrees that Executive shall not at any
time during the Specified Term or thereafter, without Employer's prior written
consent, such consent to be within Employer's sole and absolute discretion,
disclose or make known to any person or entity outside the Employer Group any
Trade Secret (as defined below), or proprietary or other confidential
information, in any form, concerning Employer or any member of the Employer
Group, including without limitation, Employer's custom­ers, its casino, hotel,
and marketing practices and procedures, management and employment practices,
procedures and policies, or any other information regarding Employer or any
member of the Employer Group, which is not already and generally known to the
public through no wrongful act of Executive or any other party.  Executive
covenants and agrees that Executive shall not at any time during the Specified
Term or thereafter, without the Employer's prior written consent, utilize any
such Trade Secrets, proprietary or confidential information in any way other
than in

 

 
4

--------------------------------------------------------------------------------

 

connection with Executive’s employment hereunder. For purposes of this
Agreement, Trade Secrets is defined as data or information, including a formula,
pattern, compilation, program, device, method, know-how, technique or process,
that derives any economic value, present or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who may or could obtain any economic value from its disclosure or use.
 
 
e.
Third Party Information.  Executive acknowledges that Employer and other members
of the Employer Group have received and in the future will receive from third
parties their confidential or proprietary information subject to a duty to
maintain the confidentiality of such information and to use it only for certain
limited purposes.  Executive shall hold all such confidential or proprietary
information in the strictest confidence and will not disclose it to any person
or entity or use it except as necessary in carrying out Executive's duties
hereunder consistent with Employer's (or such other member of the Employer
Group's) agreement with such third party.

 
 
f.
Employer's Property.  Executive hereby confirms that Trade Secrets, proprietary
or confidential information and all information concerning Employer or Employer
Group’s customers, goods, services or facilities owned, operated or managed by
Employer constitute Employer's exclusive property (regard­less of whether
Executive possessed or claims to have possessed such information prior to the
date hereof).  Executive agrees that upon termination of employ­ment, Executive
shall promptly return to Employer all documents, papers, notes, notebooks,
memo­randa, computer disks, and any other similar repositories of information
(regardless of whether Executive possessed such information prior to the date
hereof) containing or relating in any way to the Trade Secrets or proprietary or
confidential information of each member of the Employer Group, including but not
limited to, the documents referred to in paragraph 8(d).  Such repositories of
information also include but are not limited to any so-called personal files or
other personal data compilations in any form, which in any manner contain any
Trade Secrets or proprietary or confidential information of Employer or any
member of the Employer Group.

 
 
g.
Notice to Employer.  Executive agrees to notify Employer immediately of any
entity or person for whom Executive works or provides services (whether or not
for remuneration to Executive or a third party) during the Specified Term and
within the non-competition period specified in paragraph 8.a. above.

 
9.  
Representations.  Executive hereby represents, warrants and agrees with Employer
that:

 
a.  
The covenants and agreements contained in paragraphs 4 and 8 above are
reasonable, appropriate and suitable in their geographic scope, duration and
content; Employer's agreement to employ the Executive and a portion of the
compensation and consideration to be paid to Executive hereunder is separate and
partial consideration for such covenants and agreements; Executive shall not,

 

 
5

--------------------------------------------------------------------------------

 

directly or indirectly, raise any issue of the reasonableness, appropriateness
and suitability of the geographic scope, duration or content of such covenants
and agreements in any proceeding to enforce such covenants and agreements; and
such covenants and agreements shall survive the termina­tion of this Agreement,
in accordance with their terms;
 
 
b.
The enforcement of any remedy under this Agreement will not prevent Executive
from earning a livelihood, because Executive's past work history and abilities
are such that Executive can reasonably expect to find work in other areas and
lines of business;

 
 
c.
The covenants and agreements stated in paragraphs 4 and 8 above are essential
for the Employer's reasonable protection;

 
 
d.
Employer has reasonably relied on these covenants and agreements by Executive;

 
 
e.
Executive has the full right to enter into this Agreement, and entering into and
performance of this Agreement will not violate or conflict with any arrangements
or agreements Executive may have or agreed to have with any other person or
entity; and

 
 
f.
Executive acknowledges and warrants to Employer the receipt and sufficiency of
separate consideration for the assignment by Employer of Employer's rights and
Executive's obligation under paragraph 8.

 
Notwithstanding paragraph 20, Executive agrees that in the event of Executive's
breach or threatened breach of any covenants and agreements set forth in
paragraphs 4 and 8 above, Employer may seek to enforce such covenants and
agreements in court through any equitable remedy, including specific performance
or injunction, without waiving any claim for damages.  In any such event,
Executive waives any claim that the Employer has an adequate remedy at law or
for the posting of a bond.
 
10.  
Termination for Death.  Executive's employment hereunder shall terminate upon
Executive's death.  In the event of Executive's death, Executive (or Executive's
estate)  shall have no right to receive any compensation or benefit hereunder or
otherwise from Employer or any member of the Employer Group on and after the
effective date of termination of employment other than: (1) unpaid Base Salary
earned to the date of termination of employment (which shall be paid on
Employer's next scheduled payroll date); (2) any discretionary Bonus
Compensation that may be paid in accordance with Employer’s discretionary bonus
plan then in effect; (3) business expense reimbursement pursuant to paragraph
3(d); (4) benefits provided pursuant to paragraph 3(c), subject to the terms and
conditions applicable thereto; (5) payment of a lump sum amount equal to the
equivalent of sixty (60) days Base Salary within ninety (90) days following
Executive’s death; and (6) payment by the Company of the full cost for COBRA
coverage on behalf of the Executive’s COBRA beneficiaries for the first twelve
months of COBRA coverage.

 

 
6

--------------------------------------------------------------------------------

 



 
11.  
Termination by Employer

 
a.  
For Cause.  Employer may terminate Executive's employment hereunder for Cause
(as defined below) at any time. If Employer terminates Executive's employment
for Cause, Executive shall have no right to receive any compensation or benefits
hereunder or otherwise from Employer or any member of the Employer Group on and
after the effective date of termination of employment other than:   (1) unpaid
Base Salary earned to the date of termination of employment (which shall be paid
on Employer's next scheduled payroll date); (2) business expense reimbursement
pursuant to paragraph 3(d); and, (3) benefits provided pursuant to paragraph
3(c), subject to the terms and conditions applicable thereto. For purposes of
this paragraph 11, “Cause” is defined as Executive's:  (i) failure to abide by
Employer’s policies and procedures; (ii) misconduct, gross negligence,
insubordination, or inattention to Employer’s business; (iii) failure to perform
the duties required of Executive up to the standards established by the
President and Chief Executive Officer or other material breach of this
Agreement, including the duty to implement cost savings and revenue generation
initiatives as directed by the President and Chief Executive Officer; or (iv)
failure or inability to satisfy the requirements stated in paragraphs 6 and 8
above.  Should Employer believe that cause exists to terminate Executive,
Employer agrees to provide written notice to Executive of the specific items
identified as cause and afford Executive a period of thirty (30) business days
from receipt of the written notice to remedy the deficiencies to Employer's
satisfaction.  If, at the conclusion of the cure period, Employer determines
Executive has not satisfactorily remedied the deficiency, Employer shall notify
Executive who shall be immediately terminated.  Nothing in this paragraph 11
precludes Employer from immediately terminating Executive's employment if
Executive is convicted of felonious criminal conduct; physically aggressive
conduct toward any co-worker, patron, vendor or customer of Employer; illegal
drug use; or based upon any gaming authority's demand that Employer do so.

 
b.  
Without Cause.  Employer may terminate Executive at any time during the
Specified Term upon thirty (30) days’ written notice, or, in the Employer’s sole
discretion, pay Executive the equivalent of thirty (30) days’ Base Salary in
lieu of notice upon termination.  In addition to any amount due in lieu of
notice, should Employer terminate Executive’s employment without cause, then
Executive shall have no right to receive any compensation or benefits hereunder
or otherwise from Employer or any member of the Employer Group on or after the
effective date of termination of employment other than:  (1) unpaid Base Salary
earned to the date of termination of employment; (2) payment of a lump sum
amount equal to twelve (12) months’ Base Salary within ninety (90) days
following Executive’s termination; (3) any discretionary Bonus Compensation that
may be paid in accordance with Employer’s discretionary bonus plan then in
effect; (4) business expense reimbursement pursuant to paragraph 3(d); (5)
benefits provided pursuant

 

 
7

--------------------------------------------------------------------------------

 

to paragraph 3(c), subject to the terms and conditions applicable thereto; and
(6) payment by the Company of the full cost for COBRA coverage on behalf of the
Executive and his COBRA beneficiaries for the first twelve (12) months of COBRA
coverage.  
 
12.  
Termination By Executive

 
a.  
For Good Reason.  Executive may terminate Executive's employment hereunder for
Good Reason upon thirty (30) days prior written notice to Employer.  “Good
Reason” shall mean:  (a) failure of Employer to pay Executive's compensation
when due; (b) material reductions in Executive's duties and responsibilities
without Executive’s consent; or (c) following a Change in Control provided that
Executive exercises such right to terminate pursuant to this paragraph 12(a)(c)
within thirty (30) days after a Change in Control. "Change in Control"
means:  (i) a sale, exchange or transfer of more than 50% of the assets or
earning power of the Company on a consolidated basis or more than 50% of its
ownership; (ii) a merger or consolidation of the Company (excluding merger or
consolidation where the voting securities of the Company prior to the merger or
consolidation continue to represent more than 50% of the combined voting power
of the surviving entity after the merger or consolidation); (iii) any
reorganization, reverse stock split or recapitalization that would result in a
change in control; (iv) any liquidation or dissolution of the Company; or, (v)
any transactions or series of related transactions having the same effect as a
Change in Control.  Should Executive terminate for Good Reason, Executive shall
be entitled to:  (1) unpaid Base Salary earned to the date of termination of
employment; (2) payment of a lump sum amount equal to twelve (12) months’ Base
Salary within ninety (90) days following Executive’s termination; (3) any Bonus
Compensation earned as determined by and consistent with Employer's bonus
program then in effect prorated for the period of employment during the
applicable bonus period; (4) business expense reimbursement pursuant to
paragraph 3(d); (5) benefits provided pursuant to paragraph 3(c), subject to the
terms and conditions applicable thereto; and (6) payment by the Company of the
full cost for COBRA coverage on behalf of the Executive and his COBRA
beneficiaries for the first twelve (12) months of COBRA coverage.  Good Reason
shall not exist unless Executive first provides the President and Chief
Executive Officer with written notice of the facts alleged to constitute Good
Reason and until such breach, reduction or requirement remains uncured for
thirty (30) business days following the President and Chief Executive Officer’s
receipt of such written notice from Executive. The thirty (30) business day cure
period shall not apply to a Change in Control.

 
 
b.
Without Good Reason.  Executive may terminate his/her  employment for any reason
(including no reason) other than Good Reason, death or disability, upon
providing to Employer thirty (30) days’ advance written notice of such
termination.  Should Executive terminate his/her employment for a reason other
than Good Reason, death or disability, Executive shall have no right to receive
any compensation or benefit hereunder or otherwise from Employer or any


 
8

--------------------------------------------------------------------------------

 

member of the Employer Group on and after the effective date of termination
other than: (1) unpaid Base Salary earned to the date of termination of
employment (which shall be paid on Employer's next scheduled payroll date); (2)
business expense reimbursement pursuant to paragraph 3(d); and (3) benefits
provided pursuant to paragraph 3(c), subject to the terms and conditions
applicable thereto.


13.  
Release; Full Satisfaction.  Notwithstanding anything to the contrary, no
payments or benefits shall be provided pursuant to paragraphs 11(b) and 12(a)
unless and until Executive executes and delivers a standard form of general
release of claims, and such release has become irrevocable; provided, however,
that Executive shall not be required to release any indemnification rights or
continuing rights to benefits under Employer's benefit plans, in accordance with
the terms and conditions of such plans.

 
14.  
Cooperation Following Termination.  Following termination of Executive's
employment hereunder for any reason, Executive agrees to cooperate with Employer
upon the reasonable request of the Employer and to be reasonably available to
Employer with respect to matters arising out of Executive's services.  Employer
shall reimburse, or at Executive's request, advance Executive for expenses
reasonably incurred in connection with such matters.

 
15.  
Interpretation; Each Party the Drafter.  Each of the parties was represented by
or had the opportunity to consult with counsel who either participated in the
formulation and documentation of, or was afforded the opportunity to review and
provide comments on, this Agreement. Accordingly, this Agreement and the
provisions contained in it shall not be construed or interpreted for or against
any party to this Agreement because that party drafted or caused that party's
legal representative to draft any of its provisions.

 
16.  
Severability.  If any provision hereof is unenforceable, illegal or invalid for
any reason whatsoever, such fact shall not affect the remaining provisions
hereof, except in the event a law or court decision, whether on application for
declaration, or preliminary injunction or upon final judgment, declares one or
more of the provisions of this Agreement that impose restrictions on Executive
unenforceable or invalid because of the geographic scope or time duration of
such restriction.  In such event, Employer shall have the option:

 
(a)           To deem the invalidated restrictions retroactively modified to
provide for the maximum geographic scope and time duration that would make such
provisions enforceable and valid; or
 
(b)           To terminate this Agreement pursuant to paragraph 11(a) or 11(b),
whichever is applicable.
 
Exercise of any of these options shall not affect Employer's right to seek
damages or such additional relief as may be allowed by law in respect to any
breach by Executive of the enforceable provisions of this Agreement.
 

 
9

--------------------------------------------------------------------------------

 



 
17.  
Notice.  For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given: (i) when personally delivered; (ii) when delivered by facsimile
upon receipt of confirmation that the transmission was successful; (iii) the
business day following the day when deposited with a reputable and established
overnight express courier (charges prepaid); or (iv) five (5) days following
mailing by certified or registered mail, postage prepaid and return receipt
requested.  Unless another address is specified, notices shall be sent to the
addresses indicated below:

 
To
Employer:                                                                                     With
a copy to its:
                The Majestic Star Casino,
LLC                                                       The Majestic Star
Casino, LLCc/o Barden Development Inc.            
                163 Madison Ave., Suite
2000                                                         301 Fremont Street
– 12th Floor                                                 
                Detroit,
MI                                                                                         
Las Vegas, Nevada 89101       
                President and
CEO                                                                           
Sr. V.P. of Human Resources                                  
Facsimile
#:  (313)496-8700                                                              
Facsimile #: (702) 382-5562


To Executive:
Michael Darley
3092 Via Flamina Court
Henderson, NV  89052


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.


18.
Tax Withholding.  Notwithstanding any other provision of this Agreement,
Employer may withhold from any amounts payable under this Agreement, or any
other benefits received pursuant hereto, such federal, state, local and other
taxes as shall be required to be withheld under any applicable law or
regulation.

 
19.
Indemnification and Expense Reimbursement. The Company will indemnify Executive
and advance or reimbursement reasonable expenses incurred by Executive in
defending a proceeding for which indemnification is       permitted to the
fullest extent provided under the Company’s Operating Agreement as amended from
time to time

 
 
20.          
Dispute Resolution.

 
a.  
Any dispute, claim or controversy arising from or related in any way to this
Agreement or the interpretation, application, breach, termination or validity
thereof, including any claim of inducement of this Agreement by fraud, or
arising from or related in any way to Executive's employment with Employer will
be submitted for final resolution by private arbitration before a single
arbitrator and

 

 
10

--------------------------------------------------------------------------------

 

in accordance with the National Rules for the Resolution of Employment Disputes
and practices then in effect of the American Arbitration Association or any
successors thereto ("AAA"), except where those rules conflict with these
provisions, in which case these provisions control; provided, however, that
Employer shall have the right to seek in court equitable relief, including a
temporary restraining order, preliminary or permanent injunction or an
injunction in aid of arbitration, to enforce its rights set forth in paragraph
8.  The arbitration shall be held in Las Vegas, Nevada.
 
b.  
Giving recognition to the understanding of the parties hereto that they
contemplate reasonable discovery, including document demands and depositions,
the arbitrator shall provide for discovery in accordance with the Nevada Rules
of Civil Procedure as reasonably applicable to this private arbitration.

 
c.  
To the extent possible, the arbitration hearings and award will be maintained in
confidence, except as may be required by law or for the purpose of enforcement
of an arbitration award.

 
d.  
Each party shall bear its own costs and expenses incurred in connection with
arbitration proceedings pursuant to this Agreement to arbitrate. To the extent
permitted by law, the costs and expenses of the arbitrator(s) and related
expenses shall be shared equally between Employer and Executive.

 
e.  
Each party hereto waives, to the fullest extent permitted by law, any claim to
punitive, exemplary, liquidated, or multiplied damages from the other.

 
21.
No Waiver of Breach or Remedies.  No failure or delay on the part of Employer or
Executive in exercising any right, power or remedy hereunder shall operate as a
waiver thereof nor shall any single or partial exercise of any such right, power
or remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 
22.
Amendment or Modification.  No amendment, modification, termination or waiver of
any provision of this Agreement shall be effective unless the same shall be in
writing and signed and approved by the Company’s President and Chief Executive
Officer and Executive, nor shall consent to any departure by the Executive from
any of the terms of this Agreement be effective unless the same is signed by the
Company’s President and Chief Executive Officer.  Any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

 
23.
Governing Law; Venue.  The laws of the State of Nevada shall govern the
validity, construction, and interpretation of this Agreement, without regard to
conflict of law principles.  Each party irrevocably submits to the exclusive
jurisdiction of the courts of the State of Nevada in any action, suit or
proceeding of any kind arising out of or relating

 

 
11

--------------------------------------------------------------------------------

 

to this Agreement (including arbitration) or any matters contemplated hereby,
and agrees that any such action, suit or proceeding shall be brought only in
such court.
 
24.
Headings.  The headings in this Agreement have been included solely for
convenience of reference and shall not be considered in the interpretation or
construction of this Agreement.

 
25.
Assign­ment.  This Agreement is personal to Executive and Employer and may not
be assigned by either party without written consent from the other, which
consent may be withheld for any reason (including no reason).

 
26.
Prior Agreements.  At the Effective Date, this Agreement shall supersede and
replace any and all other prior discussions and negotiations as well as any and
all agreements and arrangements that may have been entered into by and between
Employer or any predecessor thereof, on the one hand, and Executive, on the
other hand, prior to the Effective Date relating to the subject matter
hereof.  Executive acknowledges that all rights under such prior agreements and
arrangements shall be extinguished.

 
IN WITNESS WHEREOF, Employer and Executive have entered into this Agreement as
of the date first written above.


MICHAEL DARLEY




/s/ Michael L. Darley
Signature


            Date:  4/3/09



THE MAJESTIC STAR CASINO, LLC




By:           /s/ Don H. Barden
 Don H. Barden
Its:           President and Chief Executive Officer


            Date:  4/3/09

 
12

--------------------------------------------------------------------------------

 
